Citation Nr: 0030448	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
in the amount of $3,715.84.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 1999 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

Subsequent to the Statement of the Case, issued in July 1999, 
and the certification of this case to the Board, additional 
pertinent records, in the form of photocopies of U. S. 
Treasury checks bearing signatures of the veteran and his ex-
wife, were received at the Board.

The veteran has indicated that this is not his signature and 
that it demonstrates that he did not receive any benefit from 
these checks.  He further reported that he had not given 
anyone permission to represent him or use his name in any 
matter.

Any pertinent evidence forwarded to the Board by the 
originating agency must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the appellant waives this 
procedural right.  38 C.F.R. §§ 19.37(b), 20.1304(c) (1999).  
The veteran has not waived initial review of this evidence by 
the RO.

The veteran's contentions can be construed as challenging the 
validity of the creation of the debt.

When a veteran both challenges the 
validity of a debt and seeks waiver of the 
debt, the Regional Office must first fully 
review the debt's validity and, if the 
office believes the debt to be valid, 
prepare a written decision fully 
justifying the validity of the debt.  At 
that point, the veteran's request for 
waiver should be referred to the Committee 
on Waivers and Compromises.  If waiver is 
denied, the veteran must be informed of 
his or her right to appeal both decisions 
to the Board of Veterans Appeals.

VAOPGCPREC 6-98 (1998).  

The Committee on Waivers has not adjudicated the question of 
the propriety of the debt creation.

To ensure full compliance with due process requirements, the 
case is REMANDED to the agency of original jurisdiction for 
the following development:

1.  The agency of original jurisdiction 
should undertake all notice requirements 
contained in recently enacted legislation 
referable to the development of claims.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. 
§§ 5103, 5103A).

2.  The agency of original jurisdiction 
should attempt to determine the 
authenticity of the veteran's purported 
signature on the checks submitted by the 
veteran in October 1999.

3.  After undertaking any development 
deemed appropriate, including compliance 
with its duty to assist him with the 
development of his claim, the agency of 
original jurisdiction should readjudicate 
the issues of the propriety of the 
creation of the indebtedness and, if 
properly created, entitlement to waiver 
of recovery of compensation overpayment 
in the amount of $3,715.84 considering 
all the evidence of record, including 
that which was associated with the claims 
folder subsequent to the issuance of the 
July 1999 statement of the case.

The RO should inform the veteran of his 
right to appeal decisions as to both 
questions to the Board, and of the steps 
necessary to perfect an appeal of the 
issue of the propriety of the creation of 
the indebtedness.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


